COMMUNITY FIRST BANCSHARES, INC. 3175 Highway 278 Covington, Georgia 30014 February 9, 2017 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Community First Bancshares, Inc. Registration Statement on Form S-1 (Registration Number 333-215041) Request for Acceleration of Effectiveness Ladies and Gentlemen: Community First Bancshares, Inc., a federal corporation in formation (the “Company”), hereby requests that the Company’s Registration Statement on Form S-1 be declared effective on February 13, 2017 at 12:00 Noon, or as soon thereafter as is practicable. Very Truly Yours, /s/ Johnny S. Smith Johnny S. Smith President and Chief Executive Officer
